Exhibit 10.63
FHLMC Loan No. 948815833
Lamplighter Park Apartments

MULTIFAMILY NOTE

MULTISTATE – FIXED TO FLOAT

(REVISION DATE 03-30-2006)




US $4,200,000.00

Effective Date:  As of August 31, 2007







FOR VALUE RECEIVED, the undersigned (together with such party's or parties'
successors and assigns, "Borrower"), jointly and severally (if more than one)
promises to pay to the order of CAPMARK BANK, a Utah industrial bank, the
principal sum of Four Million Two Hundred Thousand and 00/100 Dollars
(US $4,200,000.00), with interest on the unpaid principal balance, as
hereinafter provided.

1.

Defined Terms.  

(a)

As used in this Note:

"Adjustable Interest Rate" means the variable annual interest rate calculated
for each Interest Adjustment Period so as to equal the Index Rate for such
Interest Adjustment Period (truncated at the fifth (5th) decimal place if
necessary) plus the Margin.  

"Amortization Period" means a period of 360 full consecutive calendar months.

"Base Recourse" means a portion of the Indebtedness equal to zero percent (0%)
of the original principal balance of this Note.

"Business Day" means any day other than a Saturday, a Sunday or any other day on
which Lender or the national banking associations are not open for business.

"Default Rate" means (i) during the Fixed Rate Period, an annual interest rate
equal to four (4) percentage points above the Fixed Interest Rate; and (ii)
during the Extension Period, a variable annual interest rate equal to four (4)
percentage points above the Adjustable Interest Rate in effect from time to
time.  However, at no time will the Default Rate exceed the Maximum Interest
Rate.

"Extended Maturity Date" means, if the Extension Period becomes effective
pursuant to this Note, the earlier of (i) July 1, 2020, and (ii) the date on
which the unpaid principal balance of this Note becomes due and payable by
acceleration or otherwise pursuant to the Loan Documents or the exercise by
Lender of any right or remedy thereunder.  

"Extension Period" means the twelve (12) consecutive calendar months period
commencing on the Scheduled Initial Maturity Date.

"Fixed Interest Rate" means the annual interest rate of five and ninety three
hundredths percent (5.93%).

"Fixed Rate Period" means the period beginning on the date of this Note and
continuing through June 30, 2019.

"Index Rate" means, for any Interest Adjustment Period, the Reference Billâ
 Index Rate for such Interest Adjustment Period.  

"Initial Maturity Date" means the earlier of (i) July 1, 2019 (the "Scheduled
Initial Maturity Date"), and (ii) the date on which the unpaid principal balance
of this Note becomes due and payable by acceleration or otherwise pursuant to
the Loan Documents or the exercise by Lender of any right or remedy thereunder.

"Installment Due Date" means, for any monthly installment of interest only or
principal and interest, the date on which such monthly installment is due and
payable pursuant to Section 3 of this Note. The "First Installment Due Date"
under this Note is October 1, 2007.  

"Interest Adjustment Period" means each successive one calendar month period
during the Extension Period and until the entire Indebtedness is paid in full.

"Lender" means the holder from time to time of this Note.

"LIBOR Index" means the British Bankers Association's (BBA) one (1) month LIBOR
Rate for United States Dollar deposits, as displayed on the LIBOR Index Page
used to establish the LIBOR Index Rate.

"LIBOR Index Rate" means, for any Interest Adjustment Period after the first
Interest Adjustment Period, the BBA's LIBOR Rate for the LIBOR Index released by
the BBA most recently preceding the first day of such Interest Adjustment
Period, as such LIBOR Rate is displayed on the LIBOR Index Page.  The LIBOR
Index Rate for the first Interest Adjustment Period means the British Bankers
Association's (BBA) LIBOR Rate for the LIBOR Index released by the BBA most
recently preceding the first day of the month in which the first Interest
Adjustment Period begins, as such LIBOR Rate is displayed on the LIBOR Index
Page.  "LIBOR Index Page" is the Bloomberg L.P., page "BBAM", or such other page
for the LIBOR Index as may replace page BBAM on that service, or at the option
of Lender (i) the applicable page for the LIBOR Index on another service which
electronically transmits or displays BBA LIBOR Rates, or (ii) any publication of
LIBOR rates available from the BBA.  In the event the BBA ceases to set or
publish a LIBOR rate/interest settlement rate for the LIBOR Index, Lender will
designate an alternative index, and such alternative index shall constitute the
LIBOR Index Page.

"Loan" means the loan evidenced by this Note.

"Margin" means two and one-half (2.5) percentage points (250 basis points).

"Maturity Date" means the Extended Maturity Date unless pursuant to Section 3(e)
of this Note the Extension Period does not or cannot become effective, in which
case the Maturity Date means the Initial Maturity Date.

"Maximum Interest Rate" means the rate of interest that results in the maximum
amount of interest allowed by applicable law.

"Prepayment Premium Period" means the period during which, if a prepayment of
principal occurs, a prepayment premium will be payable by Borrower to Lender.
 The Prepayment Premium Period is the period from and including the date of this
Note until but not including the first day of the Window Period.  For this Note,
the Prepayment Premium Period equals the Yield Maintenance Period.

"Reference Billsâ" means the unsecured general obligations of the Federal Home
Loan Mortgage Corporation ("Freddie Mac") designated by Freddie Mac as
"Reference Billsâ Securities" and having original durations to maturity most
comparable to the term of the Reference Bill Index, and issued by Freddie Mac at
regularly scheduled auctions.  In the event Freddie Mac shall at any time cease
to designate any unsecured general obligations of Freddie Mac as "Reference
Bills Securities", then at the option of Lender (i) Lender may select from time
to time another unsecured general obligation of Freddie Mac having original
durations to maturity most comparable to the term of the Reference Bill Index
and issued by Freddie Mac at regularly scheduled auctions, and the term
"Reference Bills" as used in this Note shall mean such other unsecured general
obligations as selected by Lender; or (ii) for any one or more Interest
Adjustment Periods, Lender may use the applicable LIBOR Index Rate as the Index
Rate for such Interest Adjustment Period(s).

"Reference Bill Index" means the one-month Reference Bills.  One-month reference
bills have original durations to maturity of approximately 30 days.

"Reference Bill Index Rate" means, for any Interest Adjustment Period after the
first Interest Adjustment Period, the Money Market Yield for the Reference Bills
as established by the Reference Bill auction conducted by Freddie Mac most
recently preceding the first day of such Interest Adjustment Period, as
displayed on the Reference Bill Index Page.  The Reference Bill Index Rate for
the first Interest Adjustment Period means the Money Market Yield for the
Reference Bills as established by the Reference Bill auction conducted by
Freddie Mac most recently preceding the first day of the month in which the
first Interest Adjustment Period begins, as displayed on the Reference Bill
Index Page.  The "Reference Bill Index Page" is the Freddie Mac Debt Securities
Web Page (accessed via the Freddie Mac internet site at www.freddiemac.com), or
at the option of Lender, any publication of Reference Bills auction results
available from Freddie Mac. However, if Freddie Mac has not conducted a
Reference Bill auction within the 60-calendar day period prior to the first day
of an Interest Adjustment Period, the Reference Bill Index Rate for such
Interest Adjustment Period will be the LIBOR Index Rate for such Interest
Adjustment Period.

"Remaining Amortization Period" means, at any point in time, the number of
consecutive calendar months equal to the number of months in the Amortization
Period minus the number of scheduled monthly installments of principal and
interest that have elapsed since the date of this Note.

"Security Instrument" means the multifamily mortgage, deed to secure debt or
deed of trust effective as of the effective date of this Note, from Borrower to
or for the benefit of Lender and securing this Note.

"Treasury Security" means the 8.125% U.S. Treasury Security due August 15, 2019.

"Window Period" means the Extension Period.

"Yield Maintenance Period" means the period from and including the date of this
Note until but not including the Scheduled Initial Maturity Date.

(b)

Other capitalized terms used but not defined in this Note shall have the
meanings given to such terms in the Security Instrument.

2.

Address for Payment.  All payments due under this Note shall be payable at c/o
Capmark Finance Inc., 116 Welsh Road, Horsham, Pennsylvania  19044, Attn:
 Servicing - Account Manager, or such other place as may be designated by Notice
to Borrower from or on behalf of Lender.

3.

Payments.  

(a)

During the Fixed Rate Period, interest will accrue on the outstanding principal
balance of this Note at the Fixed Interest Rate, subject to the provisions of
Section 8 of this Note. During the Extension Period, interest will accrue on the
outstanding principal balance of this Note at the Adjustable Interest Rate,
subject to the provisions of Section 8 of this Note.

(b)

During the Fixed Rate Period, interest under this Note shall be computed,
payable and allocated on the basis of a 360-day year consisting of twelve 30-day
months.  During the Extension Period, interest under this Note shall be
computed, payable and allocated on the basis of an actual/360 interest
calculation schedule (interest is payable for the actual number of days in each
month, and each month's interest is calculated by multiplying the unpaid
principal amount of this Note as of the first day of the month for which
interest is being calculated by the applicable Adjustable Interest Rate,
dividing the product by 360, and multiplying the quotient by the number of days
in the month for which interest is being calculated).  For convenience in
determining the amount of a monthly installment of principal and interest under
this Note, Lender will use a 30/360 interest calculation payment schedule (each
year is treated as consisting of twelve 30-day months).  However, as provided
above, the portion of the monthly installment actually payable as and allocated
to interest will be based upon an actual/360 interest calculation schedule, and
the amount of each installment attributable to principal and the amount
attributable to interest will vary based upon the number of days in the month
for which such installment is paid.  Each monthly payment of principal and
interest will first be applied to pay in full interest due, and the balance of
the monthly payment paid by Borrower will be credited to principal.

(c)

Unless disbursement of principal is made by Lender to Borrower on the first day
of a calendar month, interest for the period beginning on the date of
disbursement and ending on and including the last day of such calendar month
shall be payable by Borrower simultaneously with the execution of this Note.  If
disbursement of principal is made by Lender to Borrower on the first day of a
calendar month, then no payment will be due from Borrower at the time of the
execution of this Note.  The Installment Due Date for the first monthly
installment payment under Section 3(d) of interest only or principal and
interest, as applicable, will be the First Installment Due Date set forth in
Section 1(a) of this Note.  Except as provided in this Section 3(c) and in
Section 10, accrued interest will be payable in arrears.

(d)

Beginning on the First Installment Due Date, and continuing until and including
the monthly installment due on the Initial Maturity Date, principal and accrued
interest shall be payable by Borrower in consecutive monthly installments due
and payable on the first day of each calendar month.  The amount of the monthly
installment of principal and interest payable pursuant to this Section 3(d) on
an Installment Due Date shall be Twenty Four Thousand Nine Hundred Ninety Two
and 42/100 Dollars ($24,992.42).

(e)

Except as otherwise provided in this Section 3(e), all remaining Indebtedness,
including all principal and interest, shall be due and payable by Borrower on
the Initial Maturity Date.  However, so long as (i) the Initial Maturity Date
has not occurred prior to the Scheduled Initial Maturity Date, and (ii) no Event
of Default or event or circumstance which, with the giving of notice or passage
of time or both, could constitute an Event of Default exists on the Scheduled
Initial Maturity Date, then the Extension Period automatically will become
effective and the date for full payment of the Indebtedness automatically shall
be extended until the Extended Maturity Date.  If the Extension Period becomes
effective, monthly installments of principal and interest or interest only will
be payable during the Extension Period as provided in Section 3(f).  Anything in
Section 21 of the Security Instrument to the contrary notwithstanding, during
the Extension Period, Borrower will not request that Lender consent to, and
Lender will not consent to, a Transfer that, absent such consent, would
constitute an Event of Default.

(f)

If the Extension Period becomes effective, beginning on August 1, 2019, and
continuing until and including the monthly installment due on the Extended
Maturity Date, principal and accrued interest shall be payable by Borrower in
consecutive monthly installments due and payable on the first day of each
calendar month.  The amount of the monthly installment of principal and interest
payable pursuant to this Section 3(f) on an Installment Due Date shall be
calculated so as to equal the monthly payment amount which would be payable on
the Installment Due Date as if the unpaid principal balance of this Note as of
the first day of the Interest Adjustment Period immediately preceding the
Installment Due Date was to be fully amortized, together with interest thereon
at the Adjustable Interest Rate in effect for such Interest Adjustment Period,
in equal consecutive monthly payments paid on the first day of each calendar
month over the Remaining Amortization Period.

(g)

During the Extension Period, Lender shall provide Borrower with Notice, given in
the manner specified in the Security Instrument, of the amount of each monthly
installment due under this Note.  However, if Lender has not provided Borrower
with prior notice of the monthly payment due on any Installment Due Date, then
Borrower shall pay on that Installment Due Date an amount equal to the monthly
installment payment for which Borrower last received notice.  If Lender at any
time determines that Borrower has paid one or more monthly installments in an
incorrect amount because of the operation of the preceding sentence, or because
Lender has miscalculated the Adjustable Interest Rate or has otherwise
miscalculated the amount of any monthly installment, then Lender shall give
notice to Borrower of such determination.  If such determination discloses that
Borrower has paid less than the full amount due for the period for which the
determination was made, Borrower, within 30 calendar days after receipt of the
notice from Lender, shall pay to Lender the full amount of the deficiency.  If
such determination discloses that Borrower has paid more than the full amount
due for the period for which the determination was made, then the amount of the
overpayment shall be credited to the next installment(s) of interest only or
principal and interest, as applicable, due under this Note (or, if an Event of
Default has occurred and is continuing, such overpayment shall be credited
against any amount owing by Borrower to Lender).

(h)

All payments under this Note shall be made in immediately available U.S. funds.

(i)

Any regularly scheduled monthly installment of interest only or principal and
interest payable pursuant to this Section 3 that is received by Lender before
the date it is due shall be deemed to have been received on the due date for the
purpose of calculating interest due.

(j)

Any accrued interest remaining past due for 30 days or more, at Lender's
discretion, may be added to and become part of the unpaid principal balance of
this Note and any reference to "accrued interest" shall refer to accrued
interest which has not become part of the unpaid principal balance.  Any amount
added to principal pursuant to the Loan Documents shall bear interest at the
applicable rate or rates specified in this Note and shall be payable with such
interest upon demand by Lender and absent such demand, as provided in this Note
for the payment of principal and interest.

(k)

In accordance with Section 14, interest charged under this Note cannot exceed
the Maximum Interest Rate.   If the Adjustable Interest Rate at any time exceeds
the Maximum Interest Rate, resulting in the charging of interest hereunder to be
limited to the Maximum Interest Rate, then any subsequent reduction in the
Adjustable Interest Rate shall not reduce the rate at which interest under this
Note accrues below the Maximum Interest Rate until the total amount of interest
accrued hereunder equals the amount of interest which would have accrued had the
Adjustable Interest Rate at all times been in effect.

4.

Application of Payments.  If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, Lender may apply the amount received to
amounts then due and payable in any manner and in any order determined by
Lender, in Lender's discretion.  Borrower agrees that neither Lender's
acceptance of a payment from Borrower in an amount that is less than all amounts
then due and payable nor Lender's application of such payment shall constitute
or be deemed to constitute either a waiver of the unpaid amounts or an accord
and satisfaction.

5.

Security.  The Indebtedness is secured by, among other things, the Security
Instrument, and reference is made to the Security Instrument for other rights of
Lender as to collateral for the Indebtedness.

6.

Acceleration.  If an Event of Default has occurred and is continuing, the entire
unpaid principal balance, any accrued interest, any prepayment premium payable
under Section 10, and all other amounts payable under this Note and any other
Loan Document, shall at once become due and payable, at the option of Lender,
without any prior notice to Borrower (except if notice is required by applicable
law, then after such notice).  Lender may exercise this option to accelerate
regardless of any prior forbearance.  For purposes of exercising such option,
Lender shall calculate the prepayment premium as if prepayment occurred on the
date of acceleration.  If prepayment occurs thereafter, Lender shall recalculate
the prepayment premium as of the actual prepayment date.

7.

Late Charge.  

(a)

If any monthly installment of interest or principal and interest or other amount
payable under this Note or under the Security Instrument or any other Loan
Document is not received in full by Lender (i) during the Fixed Rate Period,
within ten (10) days after the installment or other amount is due, or (ii)
during the Extension Period, within five (5) days after the installment or other
amount is due, counting from and including the date such installment or other
amount is due (unless applicable law requires a longer period of time before a
late charge may be imposed, in which event such longer period shall be
substituted), Borrower shall pay to Lender, immediately and without demand by
Lender, a late charge equal to five percent (5%) of such installment or other
amount due (unless applicable law requires a lesser amount be charged, in which
event such lesser amount shall be substituted).  

(b)

Borrower acknowledges that its failure to make timely payments will cause Lender
to incur additional expenses in servicing and processing the Loan and that it is
extremely difficult and impractical to determine those additional expenses.
 Borrower agrees that the late charge payable pursuant to this
Section represents a fair and reasonable estimate, taking into account all
circumstances existing on the date of this Note, of the additional expenses
Lender will incur by reason of such late payment.  The late charge is payable in
addition to, and not in lieu of, any interest payable at the Default Rate
pursuant to Section 8.

8.

Default Rate.  

(a)

So long as (i) any monthly installment under this Note remains past due for
thirty (30) days or more or (ii) any other Event of Default has occurred and is
continuing, then notwithstanding anything in Section 3 of this Note to the
contrary, interest under this Note shall accrue on the unpaid principal balance
from the Installment Due Date of the first such unpaid monthly installment or
the occurrence of such other Event of Default, as applicable, at the Default
Rate.  

(b)

From and after the Maturity Date, the unpaid principal balance shall continue to
bear interest at the Default Rate until and including the date on which the
entire principal balance is paid in full.  

(c)

Borrower acknowledges that (i) its failure to make timely payments will cause
Lender to incur additional expenses in servicing and processing the Loan,
(ii) during the time that any monthly installment under this Note is delinquent
for thirty (30) days or more, Lender will incur additional costs and expenses
arising from its loss of the use of the money due and from the adverse impact on
Lender's ability to meet its other obligations and to take advantage of other
investment opportunities; and (iii)  it is extremely difficult and impractical
to determine those additional costs and expenses.  Borrower also acknowledges
that, during the time that any monthly installment under this Note is delinquent
for thirty (30) days or more or any other Event of Default has occurred and is
continuing, Lender's risk of nonpayment of this Note will be materially
increased and Lender is entitled to be compensated for such increased risk.
 Borrower agrees that the increase in the rate of interest payable under this
Note to the Default Rate represents a fair and reasonable estimate, taking into
account all circumstances existing on the date of this Note, of the additional
costs and expenses Lender will incur by reason of the Borrower's delinquent
payment and the additional compensation Lender is entitled to receive for the
increased risks of nonpayment associated with a delinquent loan.

9.

Limits on Personal Liability.

(a)

Except as otherwise provided in this Section 9, Borrower shall have no personal
liability under this Note, the Security Instrument or any other Loan Document
for the repayment of the Indebtedness or for the performance of any other
obligations of Borrower under the Loan Documents and Lender's only recourse for
the satisfaction of the Indebtedness and the performance of such obligations
shall be Lender's exercise of its rights and remedies with respect to the
Mortgaged Property and to any other collateral held by Lender as security for
the Indebtedness.  This limitation on Borrower's liability shall not limit or
impair Lender's enforcement of its rights against any guarantor of the
Indebtedness or any guarantor of any other obligations of Borrower.

(b)

Borrower shall be personally liable to Lender for the amount of the Base
Recourse, plus any other amounts for which Borrower has personal liability under
this Section 9.

(c)

In addition to the Base Recourse, Borrower shall be personally liable to Lender
for the repayment of a further portion of the Indebtedness equal to any loss or
damage suffered by Lender as a result of the occurrence of any of the following
events:

(i)

Borrower fails to pay to Lender upon demand after an Event of Default all Rents
to which Lender is entitled under Section 3(a) of the Security Instrument and
the amount of all security deposits collected by Borrower from tenants then in
residence.  However, Borrower will not be personally liable for any failure
described in this subsection (i) if Borrower is unable to pay to Lender all
Rents and security deposits as required by the Security Instrument because of a
valid order issued in a bankruptcy, receivership, or similar judicial
proceeding.

(ii)

Borrower fails to apply all insurance proceeds and condemnation proceeds as
required by the Security Instrument.  However, Borrower will not be personally
liable for any failure described in this subsection (ii) if Borrower is unable
to apply insurance or condemnation proceeds as required by the Security
Instrument because of a valid order issued in a bankruptcy, receivership, or
similar judicial proceeding.

(iii)

Borrower fails to comply with Section 14(g) or (h) of the Security Instrument
relating to the delivery of books and records, statements, schedules and
reports.  

(iv)

Borrower fails to pay when due in accordance with the terms of the Security
Instrument the amount of any item below marked "Deferred"; provided however,
that if no item is marked "Deferred", this Section 9(c)(iv) shall be of no force
or effect.  

[Deferred]

Hazard Insurance premiums or other insurance premiums,

[Deferred]

Taxes,

[Deferred]

water and sewer charges (that could become a lien on the Mortgaged Property),

[   N/A    ]

            ground rents,

[Deferred]

assessments or other charges (that could become a lien on the Mortgaged
Property)




(d)

In addition to the Base Recourse, Borrower shall be personally liable to Lender
for:

(i)

the performance of all of Borrower's obligations under Section 18 of the
Security Instrument (relating to environmental matters);

(ii)

the costs of any audit under Section 14(g) of the Security Instrument; and

(iii)

any costs and expenses incurred by Lender in connection with the collection of
any amount for which Borrower is personally liable under this Section 9,
including Attorneys' Fees and Costs and the costs of conducting any independent
audit of Borrower's books and records to determine the amount for which Borrower
has personal liability.

(e)

All payments made by Borrower with respect to the Indebtedness and all amounts
received by Lender from the enforcement of its rights under the Security
Instrument and the other Loan Documents shall be applied first to the portion of
the Indebtedness for which Borrower has no personal liability.

(f)

Notwithstanding the Base Recourse, Borrower shall become personally liable to
Lender for the repayment of all of the Indebtedness upon the occurrence of any
of the following Events of Default:

(i)

Borrower's ownership of any property or operation of any business not permitted
by Section 33 of the Security Instrument;

(ii)

a Transfer (including, but not limited to, a lien or encumbrance) that is an
Event of Default under Section 21 of the Security Instrument, other than a
Transfer consisting solely of the involuntary removal or involuntary withdrawal
of a general partner in a limited partnership or a manager in a limited
liability company; or

(iii)

fraud or written material misrepresentation by Borrower or any officer,
director, partner, member or employee of Borrower in connection with the
application for or creation of the Indebtedness or any request for any action or
consent by Lender.

(g)

To the extent that Borrower has personal liability under this Section 9, Lender
may exercise its rights against Borrower personally without regard to whether
Lender has exercised any rights against the Mortgaged Property or any other
security, or pursued any rights against any guarantor, or pursued any other
rights available to Lender under this Note, the Security Instrument, any other
Loan Document or applicable law.  To the fullest extent permitted by applicable
law, in any action to enforce Borrower's personal liability under this
Section 9, Borrower waives any right to set off the value of the Mortgaged
Property against such personal liability.

10.

Voluntary and Involuntary Prepayments.

(a)

Any receipt by Lender of principal due under this Note prior to the Maturity
Date, other than principal required to be paid in monthly installments pursuant
to Section 3, constitutes a prepayment of principal under this Note.  Without
limiting the foregoing, any application by Lender, prior to the Maturity Date,
of any proceeds of collateral or other security to the repayment of any portion
of the unpaid principal balance of this Note constitutes a prepayment under this
Note.

(b)

Borrower may voluntarily prepay all of the unpaid principal balance of this Note
on an Installment Due Date so long as Borrower designates the date for such
prepayment in a Notice from Borrower to Lender given at least 30 days prior to
the date of such prepayment.  If an Installment Due Date (as defined in Section
1(a)) falls on a day which is not a Business Day, then with respect to payments
made under this Section 10 only, the term "Installment Due Date" shall mean the
Business Day immediately preceding the scheduled Installment Due Date.

(c)

Notwithstanding subsection (b) above, Borrower may voluntarily prepay all of the
unpaid principal balance of this Note on a Business Day other than an
Installment Due Date if Borrower provides Lender with the Notice set forth in
subsection (b) and meets the other requirements set forth in this subsection.
 Borrower acknowledges that Lender has agreed that Borrower may prepay principal
on a Business Day other than an Installment Due Date only because Lender shall
deem any prepayment received by Lender on any day other than an Installment Due
Date to have been received on the Installment Due Date immediately following
such prepayment and Borrower shall be responsible for all interest that would
have been due if the prepayment had actually been made on the Installment Due
Date immediately following such prepayment.

(d)

Unless otherwise expressly provided in the Loan Documents, Borrower may not
voluntarily prepay less than all of the unpaid principal balance of this Note.
 In order to voluntarily prepay all or any part of the principal of this Note,
Borrower must also pay to Lender, together with the amount of principal being
prepaid, (i) all accrued and unpaid interest due under this Note, plus (ii) all
other sums due to Lender at the time of such prepayment, plus (iii) any
prepayment premium calculated pursuant to Section 10(e).

(e)

Except as provided in Section 10(f), a prepayment premium shall be due and
payable by Borrower in connection with any prepayment of principal under this
Note during the Prepayment Premium Period.  The prepayment premium shall be
whichever is the greater of subsections (A) and (B) below:

(A)

1.0% of the amount of principal being prepaid; or

(B)

the product obtained by multiplying:

(1)

the amount of principal being prepaid or accelerated,

by

(2)

the excess (if any) of the Monthly Note Rate over the Assumed Reinvestment Rate,

by

(3)

the Present Value Factor.

For purposes of subsection (B), the following definitions shall apply:

Monthly Note Rate: one-twelfth (1/12) of the Fixed Interest Rate, expressed as a
decimal calculated to five digits.

Prepayment Date:  in the case of a voluntary prepayment, the date on which the
prepayment is made; in the case of the application by Lender of collateral or
security to a portion of the principal balance, the date of such application.

Assumed Reinvestment Rate:  one-twelfth (1/12) of the yield rate, as of the date
5 Business Days before the Prepayment Date, on the Treasury Security, as
reported in The Wall Street Journal, expressed as a decimal calculated to five
digits.  In the event that no yield is published on the applicable date for the
Treasury Security, Lender, in its discretion, shall select the non-callable
Treasury Security maturing in the same year as the Treasury Security with the
lowest yield published in The Wall Street Journal as of the applicable date.  If
the publication of such yield rates in The Wall Street Journal is discontinued
for any reason, Lender shall select a security with a comparable rate and term
to the Treasury Security.  The selection of an alternate security pursuant to
this Section shall be made in Lender’s discretion.

Present Value Factor:  the factor that discounts to present value the costs
resulting to Lender from the difference in interest rates during the months
remaining in the Yield Maintenance Period, using the Assumed Reinvestment Rate
as the discount rate, with monthly compounding, expressed numerically as
follows:

[1-(1/(1+ARR))n]/ARR

n = the number of months remaining in Yield Maintenance Period; provided,
however, if a prepayment occurs on an Installment Due Date, then the number of
months remaining in the Yield Maintenance Period shall be calculated beginning
with the month in which such prepayment occurs and if such prepayment occurs on
a Business Day other than an Installment Due Date, then the number of months
remaining in the Yield Maintenance Period shall be calculated beginning with the
month immediately following the date of such prepayment.

ARR = Assumed Reinvestment Rate

(f)

Notwithstanding any other provision of this Section 10, no prepayment premium
shall be payable with respect to (i) any prepayment made during the Window
Period, or (ii) any prepayment occurring as a result of the application of any
insurance proceeds or condemnation award under the Security Instrument.

(g)

Unless Lender agrees otherwise in writing, a permitted or required prepayment of
less than the unpaid principal balance of this Note shall not extend or postpone
the due date of any subsequent monthly installments or change the amount of such
installments.

(h)

Borrower recognizes that any prepayment of any of the unpaid principal balance
of this Note, whether voluntary or involuntary or resulting from an Event of
Default by Borrower, will result in Lender's incurring loss, including
reinvestment loss, additional expense and frustration or impairment of Lender's
ability to meet its commitments to third parties.  Borrower agrees to pay to
Lender upon demand damages for the detriment caused by any prepayment, and
agrees that it is extremely difficult and impractical to ascertain the extent of
such damages.  Borrower therefore acknowledges and agrees that the formula for
calculating prepayment premiums set forth in this Note represents a reasonable
estimate of the damages Lender will incur because of a prepayment.  Borrower
further acknowledges that any lockout and the prepayment premium provisions of
this Note are a material part of the consideration for the Loan, and that the
terms of this Note are in other respects more favorable to Borrower as a result
of the Borrower's voluntary agreement to the lockout and prepayment premium
provisions.

11.

Costs and Expenses.  To the fullest extent allowed by applicable law, Borrower
shall pay all expenses and costs, including Attorneys' Fees and Costs incurred
by Lender as a result of any default under this Note or in connection with
efforts to collect any amount due under this Note, or to enforce the provisions
of any of the other Loan Documents, including those incurred in post-judgment
collection efforts and in any bankruptcy proceeding (including any action for
relief from the automatic stay of any bankruptcy proceeding) or judicial or
non-judicial foreclosure proceeding.

12.

Forbearance.  Any forbearance by Lender in exercising any right or remedy under
this Note, the Security Instrument, or any other Loan Document or otherwise
afforded by applicable law, shall not be a waiver of or preclude the exercise of
that or any other right or remedy.  The acceptance by Lender of any payment
after the due date of such payment, or in an amount which is less than the
required payment, shall not be a waiver of Lender's right to require prompt
payment when due of all other payments or to exercise any right or remedy with
respect to any failure to make prompt payment.  Enforcement by Lender of any
security for Borrower's obligations under this Note shall not constitute an
election by Lender of remedies so as to preclude the exercise of any other right
or remedy available to Lender.

13.

Waivers.  Borrower and all endorsers and guarantors of this Note and all other
third party obligors waive presentment, demand, notice of dishonor, protest,
notice of acceleration, notice of intent to demand or accelerate payment or
maturity, presentment for payment, notice of nonpayment, grace, and diligence in
collecting the Indebtedness.

14.

Loan Charges.  Neither this Note nor any of the other Loan Documents shall be
construed to create a contract for the use, forbearance or detention of money
requiring payment of interest at a rate greater than the Maximum Interest Rate.
 If any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower in connection with the Loan is
interpreted so that any interest or other charge provided for in any Loan
Document, whether considered separately or together with other charges provided
for in any other Loan Document, violates that law, and Borrower is entitled to
the benefit of that law, that interest or charge is hereby reduced to the extent
necessary to eliminate that violation.  The amounts, if any, previously paid to
Lender in excess of the permitted amounts shall be applied by Lender to reduce
the unpaid principal balance of this Note. For the purpose of determining
whether any applicable law limiting the amount of interest or other charges
permitted to be collected from Borrower has been violated, all Indebtedness that
constitutes interest, as well as all other charges made in connection with the
Indebtedness that constitute interest, shall be deemed to be allocated and
spread ratably over the stated term of this Note.  Unless otherwise required by
applicable law, such allocation and spreading shall be effected in such a manner
that the rate of interest so computed is uniform throughout the stated term of
this Note.  

15.

Commercial Purpose.  Borrower represents that Borrower is incurring the
Indebtedness solely for the purpose of carrying on a business or commercial
enterprise, and not for personal, family, household, or agricultural purposes.

16.

Counting of Days.  Except where otherwise specifically provided, any reference
in this Note to a period of "days" means calendar days, not Business Days.

17.

Governing Law.  This Note shall be governed by the law of the Property
Jurisdiction.

18.

Captions.  The captions of the Sections of this Note are for convenience only
and shall be disregarded in construing this Note.

19.

Notices; Written Modifications.  

(a)

All Notices, demands and other communications required or permitted to be given
pursuant to this Note shall be given in accordance with Section 31 of the
Security Instrument.  

(b)

Any modification or amendment to this Note shall be ineffective unless in
writing signed by the party sought to be charged with such modification or
amendment; provided, however, that in the event of a Transfer under the terms of
the Security Instrument that requires Lender's consent, any or some or all of
the Modifications to Multifamily Note set forth in Exhibit A to this Note may be
modified or rendered void by Lender at Lender's option, by Notice to Borrower
and the transferee, as a condition of Lender's consent.

20.

Consent to Jurisdiction and Venue.  Borrower agrees that any controversy arising
under or in relation to this Note may be litigated in the Property Jurisdiction.
 The state and federal courts and authorities with jurisdiction in the Property
Jurisdiction shall have jurisdiction over all controversies that shall arise
under or in relation to this Note.  Borrower irrevocably consents to service,
jurisdiction, and venue of such courts for any such litigation and waives any
other venue to which it might be entitled by virtue of domicile, habitual
residence or otherwise.  However, nothing in this Note is intended to limit any
right that Lender may have to bring any suit, action or proceeding relating to
matters arising under this Note in any court of any other jurisdiction.

21.

WAIVER OF TRIAL BY JURY.  BORROWER AND LENDER EACH (A) AGREES NOT TO ELECT A
TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF THIS NOTE OR THE
RELATIONSHIP BETWEEN THE PARTIES AS LENDER AND BORROWER THAT IS TRIABLE OF RIGHT
BY A JURY AND (B) WAIVES ANY RIGHT TO TRIAL BY JURY WITH RESPECT TO SUCH ISSUE
TO THE EXTENT THAT ANY SUCH RIGHT EXISTS NOW OR IN THE FUTURE.  THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY EACH PARTY, KNOWINGLY AND
VOLUNTARILY WITH THE BENEFIT OF COMPETENT LEGAL COUNSEL.

22.

State-Specific Provisions.  

NOTICE:  ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO
FOREBEAR FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON
LAW.

ATTACHED EXHIBIT.  The Exhibit noted below, if marked with an "X" in the space
provided, is attached to this Note:

X

 

Exhibit A

Modifications to Multifamily Note

IN WITNESS WHEREOF, and in consideration of the Lender's agreement to lend
Borrower the principal amount set forth above, Borrower has signed and delivered
this Note under seal or has caused this Note to be signed and delivered under
seal by its duly authorized representative.





CONSOLIDATED CAPITAL INSTITUTIONAL PROPERTIES/3, a California limited
partnership, doing business in Washington as Consolidated Capital Institutional
Properties/3, A California Limited Partnership




By:

CONCAP Equities, Inc., a Delaware corporation, its general partner







By: /s/Patti K. Fielding

Patti K. Fielding

Executive Vice President and Treasurer

















PAY TO THE ORDER OF FEDERAL HOME LOAN MORTGAGE CORPORATION, WITHOUT RECOURSE.




CAPMARK BANK, a Utah industrial bank










By: /s/Max W. Foore

Max W. Foore

Limited Signer













FHLMC Loan No. 948815833








EXHIBIT A




MODIFICATIONS TO MULTIFAMILY NOTE







The following modifications are made to the text of the Note that precedes this
Exhibit.







1.

The definition of “Default Rate” set forth in Section 1(a) of this Note is
deleted and replaced with the following:




"Default Rate" means (i) during the Fixed Rate Period, an annual interest rate
equal to the greater of (A) three (3) percentage points above the Fixed Interest
Rate or (B) four percentage (4) points above the then-prevailing Prime Rate; and
(ii) during the Extension Period, a variable annual interest rate equal to four
(4) percentage points above the Adjustable Interest Rate in effect from time to
time.  However, at no time will the Default Rate exceed the Maximum Interest
Rate.




2.

The following definition is added to Section 1(a) of this Note:




"Prime Rate" means the rate of interest announced by The Wall Street Journal
from time to time as the “Prime Rate”.




3.

The second sentence of Section 9(c)(i) is deleted and replaced with the
following:




However, Borrower will not be personally liable for any failure described in
this subsection (i) if Borrower is unable to pay to Lender all Rents and
security deposits as required by the Security Instrument (a) because of a valid
order issued in a bankruptcy, receivership, or similar judicial proceeding, or
(b) if such funds have been applied by Borrower as required or permitted by the
Security Instrument prior to the occurrence of an Event of Default.




4.

Section 19(b) of this Note is modified by deleting: “provided, however, in the
event of a Transfer under the terms of the Security Instrument that requires
Lender's consent, any or some or all of the Modifications to Multifamily Note
set forth in Exhibit A to this Note may be modified or rendered void by Lender
at Lender's option, by Notice to Borrower and the transferee, as a condition of
Lender's consent” in the last sentence of the Section; and by adding the
following new sentence:

The modifications to Multifamily Note set forth in this Exhibit A shall be null
and void unless title to the mortgaged Property is vested in an entity whose
Controlling Interest(s) are directly or indirectly held by AIMCO REIT or AIMCO
OP.  The capitalized terms used in this Section are defined in the Security
Instrument.


5.

Section 20 of this Note is deleted and replaced with the following:




20.

Consent to Jurisdiction and Venue.  Borrower agrees that any controversy arising
under or in relation to this Note shall be litigated exclusively in the
jurisdiction in which the Land is located (the "Property Jurisdiction").  The
state and federal courts and authorities with jurisdiction in the Property
Jurisdiction shall have exclusive jurisdiction over all controversies which
shall arise under or in relation to this Note.  




Borrower irrevocably consents to service, jurisdiction, and venue of such courts
for any such litigation and waives any other venue to which it might be entitled
by virtue of domicile, habitual residence or otherwise.












